DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.


Response to Amendment
The amendment dated 11/1/2021 has been considered and entered into the record.  Claim 1, from which all other claims depend has been amended to now require that “the basic units are prepared by growing carbon nanotubes with floating catalytic cracking method, continuously gathering on one continuous surface and then compacting.”  The new limitation is not taught by the previously applied art.  Accordingly, the prior art rejections based upon the previously applied art are hereby withdrawn.  Claims 1, 2, 4, 11, 14, 16, 17, 20, 22–24, 31, 35, 38, 42, 43, 45, 47, and 53 remain pending are examined below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 11, 14, 16, 22–24, 31, 35, 38, 42, 43, 45, 47, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Andrusyszyn (US 2015/0033429 A1) in view of Roberts (US 2011/0291315 A1) and Hauge (US 2011/0262772 A1). 
Andrusyszyn teaches a ballistic-resistant body armor article comprising a series of woven polyamide (e.g., KEVLAR®) fabric layers and one or more sheet layers (i.e., assembly, macrostructure, etc.) of randomly-oriented carbon nanotube embedded in polymer to form a surface structure of nanotubes.  Andrusyszyn abstract, ¶¶ 45, 91–92, 105, 107, 120.  The randomly-oriented, or interwoven, carbon nanotube sheet layers have a porosity in the range of about 25 to about 85% are aligned in parallel with each other and filled with polymer.  See id. Fig. 1, ¶¶ 11, 63.  The sheet layers of the body armor article are then densified and thermally cured into a final composite form.  Id. ¶¶ 58–62, 83.
The ballistic-resistant body armor article is designed for use against knives and bullets.  See id. ¶¶ 4, 5, 96.  The woven fabric layers are “soft” as they contain no matrix resin.  Id. ¶ 38.  With regard to claim 31, no difference in tensile stresses or breaking elongation in the length and width directions would be present because the nanotube sheets would have the same mechanical properties in each direction due to the random orientation of the nanotubes in the sheets. 
Andrusyszyn fails to teach at least two carbon nanotube assemblies containing a plurality of basic units which are distributed in an oriented mode, wherein the basic units 
Roberts teaches a method for arranging interwoven nanotube elements within nanotube fabric layers and films such that the nanotubes within fabric layer are substantially oriented in a uniform direction for use in armor.  Roberts abstract, ¶ 191.  Multiple layers of the nanotube fabric may be stacked and arranged in at least first and second directions such that the nanotubes are oriented at 45–135 degrees between layers.  See id. ¶ 192, Fig. 18.
It would have been obvious to one of ordinary skill in the art to have modified the interwoven carbon nanotube layers of Andrusyszyn respective to each other to be aligned in first and second directions so that the woven layers work cooperatively to provide ballistic protection.  See Roberts ¶ 191.
Andrusyszyn and Roberts fail to teach the basic units are prepared by growing carbon nanotubes with floating catalytic cracking method, continuously gathering on one continuous surface and then compacting.  
Hauge teaches methods for preparing carbon nanotube layers that take the form of films, ribbons, and sheets.  Hauge abstract.  The nanotube layers are formed by growing an array of carbon nanotubes using a floating catalytic cracking method, continuously gathering on one continuous surface and then compressing the nanotube array to form a layer of aligned carbon nanotubes.  Id. ¶ 11.  Following the compression of the array, at least a portion of the carbon nanotubes are aligned and parallel to the surface of the nanotube layer, however, the not all of the nanotubes are aligned within the compressed Id. ¶ 36.  In other words, a plurality of nanotubes (i.e. basic units, continuums) are densely compressed to form a continuous layer or surface, while generally aligned in parallel, localized sections of the aligned layer contain interwoven nanotubes possessing a disorderly orientation.    
The ordinarily skilled artisan would have been motivated to look to Hauge for guidance as a suitable method of making the carbon nanotube layers for use in the body armor product of Andrusyszyn.
The number of fabric layers, how many of each type of fabric layer, the relative orientation of the woven layers, and the order of the fabric layers, required by the instant claims are obvious in light of the prior art as each is a design choice predicated upon the level and type of ballistic protection needed (e.g., knife, gun, etc.).  See Andrusyszyn ¶¶ 4–7.  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrusyszyn, Roberts, and Hauge as applied to claim 1 above, and further in view of Jiang (US 2012/0251764 A1).  Andrusyszyn, Roberts, and Hauge fail to teach the incorporation of graphene into an anti-ballistic fabric.
Jiang teaches a graphene and carbon nanotube composite structure comprising graphene and nanotube films, wherein the graphene film covers pores of the nanotube film.  Jiang abstract.  The graphene film may comprise a plurality of graphene layers.  Id. ¶ 23.  
It would have been obvious to one of ordinary skill in the art to have incorporated the graphene-covered aligned carbon nanotube films of Jiang in the ballistic-resistant 

 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786